Citation Nr: 0718283	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-09 287	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.	Entitlement to an evaluation greater than 80 percent for 
amputation, distal third, left upper extremity (major).  

2.	Entitlement to an initial compensable rating for 
osteoporosis of the left acromioclavicular joint.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board denied the appellant's claim for an evaluation 
greater than 80 percent for amputation, distal third, left 
upper extremity (major) in an October 2005 decision.  At that 
time, the remaining issues were remanded for further 
development.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision on this issue was vacated 
pursuant to a January 2007 Order, following a Joint Motion 
for Remand and to Stay Further Proceedings.  The Court 
granted the Joint Motion and Remanded the case to the Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1943 to February 1946.  

2.	On May 29, 2007, the Board was notified by the RO that 
the appellant died in May 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


